The plaintiff declares that he was a clerk, and the defendant in speaking of him, said: Robert's attorney in this court purchased a latitatagainst the defendant, whereupon the defendant added: Go, tell your lawyerthat he is a base rascal, and that I will make him lose his ears, and teachhim or any lawyer of them all how they dare to serve a writ on me. The plaintiff had judgment, for the words tend to disgrace him in his profession.
C. J. If he had said that he would have his ears, it might be intended that he meant by violence. But when he said that he would make him lose his ears, he meant for some crime.
If one threatens an attorney for prosecuting a suit in the King's court, he shall be fined and imprisoned by the court of which the party is attorney. 32 H., 8, 6. For the law protects a man in his possession.
The defendant for the last words was bound to his good behavior.